      Case: 5:19-cv-01266-JJH Doc #: 14 Filed: 07/27/21 1 of 2. PageID #: 1000




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Charles Burge,                                                  Case No. 5:19-cv-1266

                         Petitioner,

        v.                                                      ORDER


Jay Forshey, Warden1,

                         Respondent.


        Before me is the September 30, 2020 Report and Recommendation of Magistrate Judge

William H. Baughman, Jr., (Doc. No. 10), recommending I grant the motion of Respondent Jay

Forshey to dismiss the petition of pro se Petitioner Charles Burge for a writ of habeas corpus under

28 U.S.C. § 2254. (Doc. No. 7). Judge Baughman recommends I conclude Burge filed his petition

outside of the statute of limitations and fails to present a credible claim of actual innocence

sufficient to toll the limitations period.

        Under the relevant statute, “[w]ithin fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981). Burge filed three separate motions for extensions of time to file his objections, each of

which I granted. (See Doc. Nos. 11, 12, and 13). The deadline I set after granting Burge’s third



1
  The petitioner currently is incarcerated at the Noble Correctional Institution in Caldwell, Ohio,
where Jay Forshey is the Warden. The Clerk of Court is ordered to substitute Forshey as the
Respondent in this case. Fed. R. Civ. P. 25(d).
      Case: 5:19-cv-01266-JJH Doc #: 14 Filed: 07/27/21 2 of 2. PageID #: 1001



motion – May 1, 2021 – has passed and Burge has not filed his objections or requested additional

time in which to do so.

        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the report.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at 950

(6th Cir. 1981); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987)

(“[O]nly those specific objections to the magistrate’s report made to the district court will be

preserved for appellate review”).

        Following my review of the Magistrate Judge’s Report and Recommendation, I accept Judge

Baughman’s recommendation and conclude Burge fails to present a credible claim of actual

innocence. Therefore, I conclude Burge’s petition is barred by the one-year limitations period set

forth in 28 U.S.C. § 2244(d) and grant Respondent’s motion to dismiss. (Doc. No. 7). Further, I

certify there is no basis on which to issue a certificate of appealability. 28 U.S.C. § 2253; Fed. R.

App. P. 22(b).

        So Ordered.




                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                     2
